Title: From George Washington to Colonel John Patton, 11 January 1777
From: Washington, George
To: Patton, John



Sir
[Morristown] Jany 11th 1777.

Consequent of the good opini⟨on⟩ I entertain of you as an Officer, I present you with an Appointment to the Command of a Regiment.
Parke will be your Lieutt Colo.; and Scull (late Brigade Majr to Genl Thompson) your Major. I have also to desire that Lieutt Jno. Dennis (recomd by Genl Cadwallader) may be one of your Captains.
The rest of the Officers you, and your Field Officers will, I hope, make a happy, & judicious choice of—always keeping in view, how much your own honour & the reputation of the Regiment depends upon their goodness.
Inclosed you have a Warrant upon the Paymaster for 5,000 Dollars to begin your Recruiting with—more may be had as wanted. Wishing

you to use every possible exertion in the discharge of this duty I remain Sir Yr Most Obedt Servt

Go: Washington


N.B. The Surgeons & Mates are to pass Examination of the Director Genl of the Hospital before they are appointed. Philadelphia may be the place of Rendezvous for your Regiment.

